Breese, J. The ninth instruction asked by the defendant, in these words: “ If the jury should find the defendant guilty, they should not allow the plaintiffs damages beyond what they really sustained by the defendant’s cattle and hogs-trespassing, unless it is proved that the defendant was willing that his cattle and hogs should trespass upon the plaintiffs’ crops,” should have been given by the court. , It states the true rule, as we understand it, in such cases, that unless the trespass was willful, vindictive damages cannot be given. The court should so have instructed the jury. The-judgment is reversed, and the cause remanded for further proceedings in conformity to this opinion. Judgment reversed.